COBB, Judge.
This appeal concerns the liability of an urban property owner for damages to the adjacent property caused by the falling of a large oak limb. We believe that the rule of law applicable to this case is that enunciated by the Sixth Judicial Circuit in Pasco County:
A landowner in an urban area has a duty to exercise reasonable care to prevent unreasonable risk of damage to adjoining property arising from defective or unsound trees on the premises.
Rees v. Cochran, 40 Fla. Supp.2d 185 (Fla. 6th Cir.Ct.1990).
The record in the instant case contains sufficient evidence of actual or constructive knowledge regarding the defective or rotten condition of the laurel oak tree. City of Alachua v. Swilley, 118 So.2d 88 (Fla. 1st DCA 1960); compare Lisk v. City of West *616Palm Beach, 160 Fla. 632, 36 So.2d 197 (1948).
AFFIRMED.
GOSHORN and PETERSON, JJ., concur.